EXHIBIT “1”
REDACTED


  REDACTED
             REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
EXHIBIT “2”
 REDACTED




REDACTED
REDACTED




REDACTED
REDACTED




REDACTED
EXHIBIT “3”
           REDACTED




REDACTED
           REDACTED




REDACTED
EXHIBIT “4”
                                                                                                         Payment Changes
                                                                 Date                    P&I                Escrow       Total                    Notice Filed
                                                                        8/1/2010               $2,787.73       $163.68         $2,951.41          POC
                                                                        3/1/2012               $2,784.73       $180.46         $2,965.19          NOPC




                   Loan Information
Loan #
Borrower               Jodzio
BK Case #              10-11788                                  Acct is delinquent; however according to plan review at the time of confirmation all delinquency to be added to UPB
Date Filed             7/2/2010                                  Pmt effective date not listed; will track contractually
First Post Petition
Due Date               ?                                         Will apply pmts @ the nopc amt
POC Covers             01/01/10 - 07/01/10                       Mod completed effective 08/01/11

       Date                  Amount Rcvd     Post Pet Due Date   Contractual Due Date          Amt Due        Over/Short      Suspense Credit   Suspense Debit Suspense Balance POC Arrears Credit   POC Debit   POC Suspense Balance POC Paid to Date    Comments
    3/31/2011                 $14,742.05                                      8/1/2011         $2,951.41       $11,790.64            $11,790.64                       $11,790.64                                                 $0.00            $0.00
    3/31/2011                                                                 9/1/2011         $2,951.41        -$2,951.41                           $2,951.41         $8,839.23                                                 $0.00            $0.00
    3/31/2011                                                                10/1/2011         $2,951.41        -$2,951.41                           $2,951.41         $5,887.82                                                 $0.00            $0.00
    3/31/2011                                                                11/1/2011         $2,951.41        -$2,951.41                           $2,951.41         $2,936.41                                                 $0.00            $0.00
    7/16/2011                  $2,948.41                                     12/1/2011         $2,951.41            -$3.00                               $3.00         $2,933.41                                                 $0.00            $0.00
    8/16/2011                  $2,948.41                                      1/1/2012         $2,951.41            -$3.00                               $3.00         $2,930.41                                                 $0.00            $0.00
    9/16/2011                  $2,948.41                                      2/1/2012         $2,951.41            -$3.00                               $3.00         $2,927.41                                                 $0.00            $0.00
    10/18/2011                 $2,948.41                                      3/1/2012         $2,951.41            -$3.00                               $3.00         $2,924.41                                                 $0.00            $0.00
    11/17/2011                 $2,948.41                                      4/1/2012         $2,951.41            -$3.00                               $3.00         $2,921.41                                                 $0.00            $0.00
    12/22/2011                 $2,948.41                                      5/1/2012         $2,951.41            -$3.00                               $3.00         $2,918.41                                                 $0.00            $0.00
    1/19/2012                  $2,948.41                                      6/1/2012         $2,951.41            -$3.00                               $3.00         $2,915.41                                                 $0.00            $0.00
    2/20/2012                  $2,948.41                                      7/1/2012         $2,951.41            -$3.00                               $3.00         $2,912.41                                                 $0.00            $0.00
    3/20/2012                  $2,965.19                                      8/1/2012         $2,951.41            $13.78               $13.78                        $2,926.19                                                 $0.00            $0.00
    4/30/2012                  $2,965.19                                      9/1/2012         $2,951.41            $13.78               $13.78                        $2,939.97                                                 $0.00            $0.00
    5/24/2012                  $2,965.19                                     10/1/2012         $2,951.41            $13.78               $13.78                        $2,953.75                                                 $0.00            $0.00
    6/21/2012                  $2,965.19                                     11/1/2012         $2,951.41            $13.78               $13.78                        $2,967.53                                                 $0.00            $0.00
    7/27/2012                  $2,965.19                                     12/1/2012         $2,951.41            $13.78               $13.78                        $2,981.31                                                 $0.00            $0.00
    8/20/2012                  $2,965.19                                      1/1/2013         $2,951.41            $13.78               $13.78                        $2,995.09                                                 $0.00            $0.00
    9/18/2012                  $2,965.19                                      2/1/2013         $2,951.41            $13.78               $13.78                        $3,008.87                                                 $0.00            $0.00
    10/17/2012                 $2,965.19                                      3/1/2013         $2,951.41            $13.78               $13.78                        $3,022.65                                                 $0.00            $0.00
    11/15/2012                 $2,965.19                                      4/1/2013         $2,951.41            $13.78               $13.78                        $3,036.43                                                 $0.00            $0.00
    12/15/2012                 $2,965.19                                      5/1/2013         $2,951.41            $13.78               $13.78                        $3,050.21                                                 $0.00            $0.00
     3/7/2013                  $2,965.19                                      6/1/2013         $2,951.41            $13.78               $13.78                        $3,063.99                                                 $0.00            $0.00
    12/20/2013                 $6,061.78                                      7/1/2013         $2,951.41         $3,110.37            $3,110.37                        $6,174.36                                                 $0.00            $0.00
    1/14/2014                  $2,965.19                                      8/1/2013         $2,951.41            $13.78               $13.78                        $6,188.14                                                 $0.00            $0.00
    2/21/2014                  $2,965.19                                      9/1/2013         $2,951.41            $13.78               $13.78                        $6,201.92                                                 $0.00            $0.00
    2/21/2014                                                                10/1/2013         $2,965.19        -$2,965.19                        $2,965.19            $3,236.73                                                 $0.00            $0.00
    2/21/2014                                                                11/1/2013         $2,965.19        -$2,965.19                        $2,965.19              $271.54                                                 $0.00            $0.00
                                                                                                                     $0.00                                               $271.54                                                 $0.00            $0.00
                                                                                                                     $0.00                                               $271.54                                                 $0.00            $0.00
Past Due                                                                12/1/2013              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        1/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        2/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        3/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        4/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        5/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        6/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        7/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        8/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        9/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        10/1/2014              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        11/1/2014              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        12/1/2014              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        1/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        2/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        3/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        4/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        5/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        6/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        7/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        8/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        9/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        10/1/2015              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        11/1/2015              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
12/1/2015   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
1/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
2/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
3/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
4/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
5/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
6/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
7/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
8/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
9/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
10/1/2016   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
11/1/2016   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
12/1/2016   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
1/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
2/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
3/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
4/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
5/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
6/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
7/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
8/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
9/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
10/1/2017   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
11/1/2017   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
12/1/2017   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
1/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
2/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
3/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
4/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
5/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
6/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
7/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
8/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
9/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
10/1/2018   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
